                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                             SHREVEPORT DIVISION

JOHNATHAN HAWTHORNE                              CIVIL ACTION NO. 18-750-P

VERSUS                                           CHIEF JUDGE HICKS

DEANDRE BELL                                     MAGISTRATE JUDGE HORNSBY

                                       JUDGMENT

       For the reasons stated in the Report and Recommendation of the Magistrate Judge

previously filed herein, and after an independent review of the record, and noting the lack

of written objections filed by Plaintiff and determining that the findings are correct under

the applicable law;

       IT IS ORDERED that Plaintiff’s civil rights complaint be DISMISSED WITH

PREJUDICE as frivolous and for failure to state a claim upon which relief may be granted

pursuant to 28 U.S.C. § 1915(e)(2)(B)(i) and (ii). The Clerk of Court is instructed to send

a copy of this Judgment to the keeper of the Three Strikes List in Tyler, Texas.

       THUS DONE AND SIGNED, in Shreveport, Louisiana, on this the 12th day fo

July, 2021.
